 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   LYDIA HADLEY, et al.,                              )   Case No. 1:19-cv-01395-DAD-SKO
                                                        )
10                           Plaintiffs,                )
                                                        )   ORDER DIRECTING THE CLERK
11   v.                                                 )   OF COURT TO CLOSE THE CASE
                                                        )
12   JEFFREY CHAUDHARI, M.D., et al.,                   )
                                                        )   (Doc. 7)
13                                                      )
                             Defendants.                )
14                                                      )
                                                        )
15

16
              On October 25, 2019, Plaintiffs filed a “Notice of Dismissal of Entire Action Without Prejudice
17
     Pursuant to Federal Rules of Civil Procedure 41 (a) or (c)” in which Plaintiffs notify the Court of the
18
     dismissal without prejudice of Plaintiffs’ claims against Defendants. (Doc. 7.) Plaintiffs filed this
19
     notice before any of the Defendants served either an answer or a motion for summary judgment. Thus,
20
     Plaintiffs have voluntarily dismissed their claims without prejudice, pursuant to Federal Rule of Civil
21
     Procedure 41(a)(1)(A)(i). The Court therefore DIRECTS the Clerk of Court to close this case.
22

23
     IT IS SO ORDERED.
24

25   Dated:     October 29, 2019                                   /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

29

30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30
